Wiggins, J.
¶46 (dissenting) I can agree with the majority’s interpretation that one can commence a proceeding under RCW 26.10.030 only to seek custody, not visitation. But I cannot agree when the majority prohibits anyone from intervening in a pending custody action in order to seek only visitation with the child instead of custody of the child. The unambiguous language of RCW 26.10.030 plainly allows intervention without limiting the purpose of the intervenor, whether for custody or visitation. Nor can I agree with the majority’s reliance on assertions in cases that never cite or discuss RCW 26.10.030 and .040 to sup*826port the conclusion that these two sections cannot be interpreted to allow visitation to a third party.
ANALYSIS
¶47 “Our fundamental purpose in construing statutes is to ascertain and carry out the intent of the legislature.” In re Marriage of Schneider, 173 Wn.2d 353, 363, 268 P.3d 215 (2011). “We determine legislative intent from the plain language enacted by the legislature, considering the text of the provision in question, the context of the statute in which the provision is found, related provisions, amendments to the provisions, and the statutory scheme as a whole.” W. Plaza, LLC v. Tison, 184 Wn.2d 702, 708, 364 P.3d 76 (2015) (citing Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-12, 43 P.3d 4 (2002)). The plain language of RCW 26.10.030 and .040 provides that trial courts may allow interested parties to intervene in a pending custody petition to seek visitation with a child who has no living parents upon a showing of good cause.
¶48 I begin with the language of the statutes. RCW 26.10.030 defines who may intervene in existing child custody proceedings:
(1). . . [A] child custody proceeding is commenced in the superior court by a person other than a parent! ] by filing a petition seeking custody of the child in the county where the child is permanently resident or where the child is found, but only if the child is not in the physical custody of one of its parents or if the petitioner alleges that neither parent is a suitable custodian. . . .
(2) Notice of a child custody proceeding shall be given to the child’s parent, guardian and custodian, who may appear and be heard and may file a responsive pleading. The court may, upon a showing of good cause, permit the intervention of other interested, parties.
(3) The petitioner shall include in the petition the names of any adult members of the petitioner’s household.
(Emphasis added.) When a statute is clear on its face, we look only to the wording of the statute. Ass’n of Wash. Spirits & Wine Distribs. v. Wash. State Liquor Control Bd., *827182 Wn.2d 342, 351, 340 P.3d 849 (2015). Under the plain language of RCW 26.10.030(2), when a child custody proceeding is already commenced, the trial court has the discretion to permit “other interested parties” to join the proceeding upon a showing of good cause.
¶49 RCW 26.10.040(1), in turn, directs the court entering an order under RCW 26.10.030 to “consider, approve, or make provision for: (a) [c]hild custody, visitation, and the support of any child entitled to support.” (Emphasis added.) Reading RCW 26.10.030 and .040 together leads to the following sequence: a party seeking custody may file under section .030; the court may permit the intervention of “other interested parties”; and upon entering an order, the trial court must determine the propriety of ordering visitation. Placing Gregory and Linda Minium and Patti and John Shmilenko into this sequence, the Miniums commenced a custody petition; Mr. Shmilenko sought to intervene as an “other interested partly]”; and the trial court was willing to consider whether to allow Mr. Shmilenko visitation.
¶50 This interpretation of the language of the statutory scheme is not only plain on its face, it is logical if not inescapable. In fact, when the Miniums filed this custody petition under RCW 26.10.030, Clerk’s Papers (CP) at 3, they named the Shmilenkos in the petition and acknowledged that the court should determine the Shmilenkos’ visitation rights, CP at 5:
Claims to custody or visitation.
The petitioners do not know of any other person who has physical custody of, or claims to have custody of the child. It is the petitioners’ understanding however, that the paternal grandmother and the step-grandfather, John and Patti Shmilenko, would like to have court-ordered visitation.



1.9 VISITATION.
The court shall determine what visitation rights on the part of the paternal grandmother and step-grandfather are in the best interests of the minor child.
*828¶51 In short, custody proceedings are not “winner take all” contests. One party becomes the primary custodian, and the other is usually granted visitation.
¶52 This plain language reading is also supported by the other provisions of chapter 26.10 RCW. We consider “all that the Legislature has said in the statute and related statutes which disclose legislative intent about the provision in question” when determining the meaning of the plain language. Campbell & Gwinn, 146 Wn.2d at 11. In this case, RCW 26.10.010 states that “[i]t is the intent of the legislature to reenact and continue the law relating to third-party actions involving custody of minor children . . . .” As noted above, the legislature made provisions under chapter 26.10 RCW for trial courts to join third parties to custody proceedings and make visitation determinations. Because the legislature authorized the trial court to make third-party visitation determinations in custody proceedings, the plain language of RCW 26.10.030 and .040 aligns with the legislative intent stated in RCW 26.10.010.
¶53 Even a cursory review of chapter 26.10 RCW reveals that visitation is mentioned repeatedly throughout the chapter: RCW 26.10.070 (“The court may appoint an attorney to represent the interests of a minor or dependent child with respect to custody, support, and visitation.” (emphasis added)), .090 (“If a party fails to comply with a provision of an order or temporary order of injunction, the obligation of the other party to make payments for support or to permit visitation is not suspended, but the party may move the court to grant an appropriate order.” (emphasis added)), .120 (“The court may interview the child in chambers to ascertain the child’s wishes as to his or her custodian and as to visitation privileges.” (emphasis added)), .180 (“A relative may bring civil action against any other relative who, with intent to deny access to a child by another relative of the child who has a right to physical custody of or visitation with the child, takes, entices, or conceals the child from that relative.” (emphasis added)), .190(1) (“The court shall hear *829and review petitions for modifications of a parenting plan, custody order, visitation order, or other order governing the residence of a child, and conduct any proceedings concerning a relocation of the residence where the child resides a majority of the time, pursuant to chapter 26.09 RCW.” (emphasis added)). These pervasive references to visitation persuasively demonstrate that the legislature considered visitation to be an important aspect of custody and contradict the majority’s conclusory statement that RCW 26.10-.030 and .040 do not create any rights to third-party visitation.
I. The majority’s analysis
¶54 The majority fails to acknowledge the provision of RCW 26.10.030(2) that the trial court may “upon a showing of good cause, permit the intervention of other interested parties.” The statute does not require that “interested parties” seek custody. There is no reason that a person with a relationship with the child or children could not seek to intervene for the purpose of maintaining and deepening that relationship with the child. We cannot ignore the very language of a statute we are interpreting. We interpret statutes as a whole, giving effect to all language used. C.J.C. v. Corp. of Catholic Bishop of Yakima, 138 Wn.2d 699, 708, 985 P.2d 262 (1999); see also Campbell & Gwinn, 146 Wn.2d at 11. The majority’s unwillingness to recognize the availability of intervention here results in an opinion that is flawed.
¶55 The majority argues that our interpretation of the statute would allow “a distant or estranged relative, a complete stranger, or any other third party” to intervene in the action. Majority at 817. The majority underestimates the ability of our trial judges to recognize that a “complete stranger” is not an “interested” party. The statute expressly gives the trial judge discretion when it recites that the trial court “may, upon a showing of good cause,” permit intervention. RCW 26.10.030(2).
*830¶56 This case illustrates the very situation in which a court should allow intervention. The parents of M.W. were both killed in a tragic accident. Neither set of grandparents has an inherently superior claim to the other. Regardless of which grandparents are given custody, the other grandparents should be given visitation rights. The majority never explains why denial of visitation promotes public policy.
¶57 The majority protests that “there are no standards to guide courts in deciding whether to grant visitation.” Majority at 817. This is a nonissue; the guiding standard for all child custody and visitation decisions is the well-known “best interests of the child” standard. RCW 26.09.002. We readily adopted this standard when we created the de facto parent doctrine. In re Parentage of L.B., 155 Wn.2d 679, 707, 122 P.3d 161 (2005) (recognizing “the clear legislative intent that permeates this field of law—to effectuate the best interests of the child in the face of differing notions of family and to provide certain and needed economical and psychological support and nurturing to the children of our state”). The best interests of the child provides a workable standard for third-party visitation by grandparents, just as it does for de facto parents.
¶58 The majority worries that allowing Mr. Shmilenko to intervene to seek visitation will encourage “unwarranted intrusion” into M.W.’s life. Majority at 816. Again, the majority ignores the protections of the statute: an interve-nor must be an “interested party,” and visitation must be in the best interests of the child. And once a custody order is entered, an order can be modified only “pursuant to chapter 26.09 RCW,” RCW 26.10.190(1), which allows only minor modifications unless the court finds, “upon the basis of facts that have arisen since the prior decree or plan or that were unknown to the court at the time of the prior decree or plan, that a substantial change has occurred in the circumstances of the child or the nonmoving party and that the modification is in the best interest of the child and is necessary to serve the best interests of the child.” RCW 26.09-.260(1). There should be no fear of “unwarranted intrusion.”
*831¶59 The majority argues that “[t]here is no reason that a child, like M.W., should lose the integrity and stability of his family structure solely because he is already in the unfortunate position of having lost his biological parents.” Majority at 818.1 agree, but this sword cuts both ways. Just as there is no reason that M.W. should lose his family structure with his maternal grandparents, the Miniums, so there is no reason M.W. should lose his family structure with his paternal grandparents, the Shmilenkos.
¶60 Therefore, although the trial court initially denied the Shmilenkos’ original motion, the court’s subsequent order allowing Mr. Shmilenko to join the custody proceedings was proper under RCW 26.10.030 and .040. When Mrs. Shmilenko moved to modify her rights to visit with M.W. after he turned six years old, she also moved to permit Mr. Shmilenko to intervene in the existing custody proceeding, alleging that Mr. Shmilenko has a “close and loving grandparent [al] bond” with M.W. and that he treats M.W. “as if they were biologically related and is his own grandchild.” CP at 44-46. Mrs. Shmilenko’s motion supports the conclusion that Mr. Shmilenko had good cause to intervene as an interested party. In his own petition, Mr. Shmilenko simply asked for adjudication of his own rights, either through joinder or through consolidation. The trial court clearly believed that Mr. Shmilenko was an appropriate person to join to the custody proceeding—the court said that it would join a separate petition by Mr. Shmilenko to the custody proceeding because that would be “in the interest of justice and of the efficient adjudication of both matters.” CP at 66.
II. This plain language application of RCW 26.10.030 and .040 is not foreclosed by prior case law
¶61 The majority states that “ ‘until the legislature amends the relevant statutes, there exists no statutory right to third party visitation in Washington.’ ” Majority at *832816 (quoting In re Parentage of L.B., 155 Wn.2d at 714-15 (citing In re Parentage of C.A.M.A., 154 Wn.2d 52, 109 P.3d 405 (2005); In re Custody of Smith, 137 Wn.2d 1, 969 P.2d 21 (1998), aff’d on other grounds sub nom. Troxel v. Granville, 530 U.S. 57, 72-73, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000) (plurality opinion))). However, neither L.B., 155 Wn.2d 679, C.A.M.A., 152 Wn.2d 52, nor Smith, 137 Wn.2d 1, considered the constitutionality of RCW 26.10.030 or .040 and, therefore, none of these cases preclude the trial court from joining Mr. Shmilenko to the custody proceeding to allow him to seek visitation.
¶62 In Smith, this court held that RCW 26.10.160(3) and RCW 26.09.240 unconstitutionally permit third parties to petition for custody or visitation of the child of a parent who is fit to raise his or her child. 137 Wn.2d at 21. RCW 26.10.160(3) provides that “[a]ny person may petition the court for visitation rights at any time including, but not limited to, custody proceedings” and that the court “may order visitation rights for any person when visitation may serve the best interest of the child. . . .” We held in Smith that subsection .160(3) “impermissibly interfered] with a parent’s fundamental interest in the ‘care, custody and companionship of the child,’” Smith, 137 Wn.2d at 21 (emphasis added) (quoting In re Welfare of Sumey, 94 Wn.2d 757, 762, 621 P.2d 108 (1980)), because “the standard of ‘best interest of the child’ is insufficient to serve as a compelling state interest overruling a parent’s fundamental rights,” id. at 20. When the United States Supreme Court reviewed Smith and examined the underlying statute, it stated that RCW 26.10.160(3) was unconstitutional “as applied in this case” for the same reason—the statute interfered with the parent’s “fundamental right to make decisions concerning the care, custody, and control of her two daughters.” Troxel, 530 U.S. at 72, 73 (emphasis added). Smith is not a barrier to Mr. Shmilenko’s request for visitation because he is not proceeding under RCW 26.10.160, which was declared unconstitutional in Smith, but under RCW 26.10.030 and .040.
*833¶63 Similarly, in L.B., we stated that Smith had held RCW 26.10.160(3) facially unconstitutional, citing C.A.M.A., 154 Wn.2d at 61. See L.B., 155 Wn.2d at 713-14. But C.A.M.A. dealt only with RCW 26.09.240, RCW 26.10.160(3)’s analogue for dissolution proceedings; the opinion never mentioned RCW 26.10.160(3)—or any other provision in chapter 26.10 RCW, for that matter. And as in Smith and Troxel, our constitutional analyses in C.A.M.A. and L.B. emphasized that the visitation statutes were unconstitutional in cases where a “fit parent” objects to a nonparent’s visitation request. C.A.M.A., 154 Wn.2d at 68; L.B., 155 Wn.2d at 714. L.B. itself implicitly recognized both of these limitations of C.A.M.A.:
This court held [in C.A.M.A.] that in order to comply with the Smith requirement that harm to the child must be demonstrated to order visitation over the objection of a fit parent, courts would be required to apply a “ ‘harm to the child’ standard” as opposed to or in addition to the current “best interests of the child” standard. Because we concluded in Smith that “we will not read qualifications into [a] statute which are not there,” we invalidated RCW 26.09.240 in its entirety.
L.B., 155 Wn.2d at 714 (emphasis added) (second alteration in original) (citations omitted) (quoting C.A.M.A., 154 Wn.2d at 68; Smith, 137 Wn.2d at 12). In other words, the statute would have to be rewritten in order for it to be constitutionally applied in cases where a fit parent objects to a visitation petition.
¶64 L.B. and C.A.M.A. are no more of a barrier to Mr. Shmilenko than Smith—neither case mentions RCW 26.10-.030 or .040. The broad language of L.B. quoted above by the majority—“ ‘Washington’s current third party visitation statutes are unconstitutional and inoperative and thus unavailable as an alternative ground on which to seek visitation’ ” (majority at 812) (quoting L.B., 155 Wn.2d at 713)—is dictum as to statutes never mentioned in those cases, including RCW 26.10.030 and .040.
*834¶65 In contrast to subsection .160(3), which allows “[a]ny person” to petition for court-ordered visitation “at any time,” section .030 protects the fundamental rights of parents by permitting petitions only when the child “is not in the physical custody of one of its parents or if the petitioner alleges that neither parent is a suitable custodian.” RCW 26.10.030(1). Neither this court nor the United States Supreme Court held—and neither had any reason to consider—that a visitation statute that does not infringe on a parent’s fundamental rights is unconstitutional. Our decision in Smith and the supporting rationale for that decision do not preclude Mr. Shmilenko from filing a custody petition seeking visitation under section .030 where the child is in the custody of a nonparent.
¶66 Further, our plain language interpretation of RCW 26.10.030 and .040 does not expose persons who have been given lawful custody of a child to harassment and oppression through the filing of duplicative and meritless petitions for custody or visitation. As discussed above, the legislature wisely limited third-party custody actions. RCW 26.10.190(1) requires courts to “hear and review petitions for modifications of” residential orders “pursuant to chapter 26.09 RCW’; in such cases—including M.W.’s—RCW 26.09.260 limits the circumstances under which the court may modify an existing residential schedule:
[T]he court shall not modify a prior custody decree or a parenting plan unless it finds, upon the basis of facts that have arisen since the prior decree or plan or that were unknown to the court at the time of the prior decree or plan, that a substantial change has occurred in the circumstances of the child or the nonmoving paHy and that the modification is in the best interest of the child and is necessary to serve the best interests of the child.
RCW 26.09.260(1)11 (emphasis added). Section .260 adequately restricts modifications to those necessary to ac*835commodate a substantial change in circumstances of the child or nonmoving party, which effectively removes any concern about the prospect of duplicative and meritless petitions for custody or visitation. This is in addition to the safeguard of RCW 26.10.030(2), which gives the trial court discretion to grant or deny third-party intervention upon a showing of good cause.
¶67 Even further, here, the parties recognize that beginning school constituted a substantial change in M.W.’s circumstances—section 3.2 of the agreed custody order explicitly stated that it would be “appropriate to review the child’s developmental stage and visitation issues at that time” due to M.W.’s enrollment in school. The custody agreement entered in 2010 reserved for later determination M.W.’s visitation schedule for “[a]ge 5 thereafter,” and it probably would have been a practical impossibility to implement the 2010 visitation schedule after M.W. enrolled in school—section 3.1 of the parenting plan specified that M.W. would visit with Mrs. Shmilenko on Tuesdays and Thursdays from 1:00 p.m. to 7:00 p.m.—in other words, during normal school hours.
¶68 Therefore, under an existing custody proceeding, Mr. Shmilenko properly asserted his claim to third-party visitation pursuant to RCW 26.10.030 and .040. Because Mr. Shmilenko has a statutory basis to assert a visitation claim and the trial court found that there was good cause for him to join, I would reverse the Court of Appeals and remand for further proceedings consistent with this opinion.
¶69 For these reasons, I respectfully dissent.
González, J., concurs with Wiggins, J.
After modification, further reconsideration denied September 7, 2016.

 By contrast, RCW 26.10.160(3)permits anyone to petition for visitation rights with a child whether or not there has been a change in circumstances. We declared *835RCW 26.10.160(3) unconstitutional in Smith because it permitted this virtually unlimited right to file a petition for visitation. 137 Wn.2d at 21 (subsection .160(3) “impermissibly interfere[s] with a parent’s fundamental interest in the ‘care, custody and companionship of the child’." (quoting Sumey, 94 Wn.2d at 762)).